DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
In response to the submission, claims 1 and 3 have been amended.  Claims 1-6 are pending.
Applicant’s arguments, see pages 5-7 of the response, filed 12/3/21, with respect to the rejection(s) of claim(s) 1, 2, 5 and 6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Norland et al., Lee, Eiger, 
and/or Huang.

Information Disclosure Statement
Applicant’s information disclosure statement of 3/14/22 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,903,379 (“Norland et al.”).
As regards claim 1, Norland et al. discloses a method of preventing distortion or change of shape in pressure sensitive adhesive tapes that anticipates Applicant’s presently claimed invention.  More specifically, Norland et al. discloses a laminate (constituted adhesive tape) patchable to a living body (the tape is fully capable of being applied to a living body absent disclosure to the contrary), comprising: a pressure-sensitive adhesive layer (constituted by pressure sensitive adhesive, note the Title, col. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
AU 2014271258 B1 (“Lee”) in view of WO 2017/187437 (“Eiger”).
As regards claim 1, Lee discloses readherable, repositionable and reusable adhesive fabric paper for printing and manufacturing method thereof that anticipates Applicant’s presently claimed invention.  More specifically, Lee discloses a laminate (constituted adhesive fabric paper, see Fig. 3) patchable to a living body (the adhesive fabric paper is fully capable of being applied to a living body absent disclosure to the contrary), comprising: an adhesive layer (31, see Fig. 3 and para. [0053]) for patching to the living body (the tape adhesive fabric tape is fully capable of being applied to a living 
Lee fails to explicitly recite that the type of adhesive used on the fabric, thereby failing to teach the adhesive is a pressure sensitive adhesive.  However, Eiger in its disclosure of an analogous fabric, stickers which may have added color ornamentation 
In view of Eiger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention, to have constructed the adhesive of Lee from a water based acrylic pressure sensitive adhesive to ensure that the fabric tape remains adhered following a curved surface upon which it is applied.
As regards claim 2, modified Lee discloses laminate patchable to a living body according to claim 1, wherein the protecting layer has at least one of chemical resistance and abrasion resistance, and the abrasion resistance is evaluated in conformity with JIS K 5600-5-4 (Scratch hardness (Pencil method), Pencil hardness B) (a chemical resistance layer is defined as a layer in which the appearance of the surface thereof does not change or seldom changes, see para. [0056] of instant specification; in Lee, the fabric paper prevents printed images from being decolorized, see para. [0054], thus has chemical resistance).

Claims 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Eiger as applied to claim 1 above, and in further view U.S. Patent Application No. 2013/0004764 (“Huang”).
As regards claim 5, modified Lee discloses the laminate patchable to a living body according to claim 1, except wherein the protecting layer has a thickness of 0.01 um or more and 0.5 um or less. Huang in an analogous device teaches it is known to coat a substrate such a film with a coating of polyvinyl alcohol for the purpose of um to 1.5 um.  In view of Huang, it would have been obvious to one having ordinary skill in the art to have provided the polyvinyl alcohol coating layer in a thickness within Applicant’s claimed range of 0.01 um or more and 0.5 um or less in order to achieve the predictable result of rendering the fabric paper of modified Lee with the property such as higher barrier and rendering the film moisture-proof such that it is suitable for the printing of most printing inks.
As regards claim 6, modified Lee discloses the laminate patchable to a living body according to claim 1, except wherein the protecting layer has a thickness of 0.1 um or more and 0.5 um or less.
Huang in an analogous device teaches it is known to coat a substrate such a film with a coating of polyvinyl alcohol for the purpose of providing the film with properties such as higher barrier and rendering the film moisture-proof such that it is suitable for the printing of most printing inks (see the abstract).  Huang further teaches that the thickness of the polyvinyl alcohol coating is 0.3 um to 1.5 um.  
In view of Huang, it would have been obvious to one having ordinary skill in the art to have provided the polyvinyl alcohol coating layer in a thickness within Applicant’s claimed range 0.1 um or more and 0.5 um or less, in order to achieve the predictable result of rendering the fabric paper of modified Lee with the property such as higher barrier and rendering the film moisture-proof such that it is suitable for the printing of most printing inks.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to the indicated allowability of claims 3-4, the prior art is silent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786